Evans, J.
1. By the statute law of this State, a landlord is bound to keep in repair premises which he has rented to another. Civil Code, §§ 3118, 3123.
2. If, after notice.of the defective condition of the premises and after the lapse of a reasonable time in which to make the needed repairs, the repairs are not made, the landlord will be liable to the tenant or a member of his family for damages occasioned by the disrepair of the premises, if the injured party’s own negligence did not bring about the injury.
3. In an action by the wife of the tenant against the landlord for personal in- • juries alleged to have been occasioned by the defendant’s failure to keep in repair the steps to the house, the granting of a nonsuitis proper when the evidence for the plaintiff affirmatively shows that she had knowledge of the defect in the step and of its dangerous condition, and might, by the exercise of ordinary care, have avoided injury.

Judgment affirmed.


All the Justices concur, except Simmons, O. J., absent.